Citation Nr: 0314618	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause 
of the veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Department of Veterans Affairs 
(VA) nonservice-connected burial benefits and plot 
or interment allowance.

4.  Entitlement to dependents' educational assistance 
pursuant to 38 U.S.C.A. Chapter 35.






REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

Service department records reflect that the veteran had 
active military service as a New Philippine Scout between May 
1946 and December 1947.  He died in April 1997, and the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  The RO denied entitlement to service connection 
for the cause of the veteran's death, dependents' educational 
assistance under 38 U.S.C.A. Chapter 35, and accrued 
benefits.

In March 1999 the RO denied entitlement to dependency and 
indemnity compensation (DIC) pursuant to the provisions of 38 
U.S.C.A. § 1318 (2002) on the basis that the veteran had not 
been rated 100 percent disabled due to service-connected 
causes for 10 years prior to his death. 

In August 2000 the Board denied entitlement to service 
connection for the cause of the veteran's death; accrued 
benefits; nonservice-connected burial benefits and plot or 
interment allowance; and dependent's educational assistance 
to 38 U.S.C.A. Chapter 35.  Although the appellant did not 
perfect an appeal of the DIC issue separately, the Board 
considered entitlement to DIC when it adjudicated the issue 
of entitlement to service connection for cause of death.  

The claimant subsequently appealed this matter to the United 
States Court of Appeals for Veterans Claims (CAVC).

In September 2001, the VA Office of General Counsel filed a 
Motion for Remand and To Stay Proceedings in light of the 
enactment of the Veterans Claims Asssitance Act of 2000 
(VCAA).  In January 2002 the CAVC ordered that the Board's 
August 2000 decision be vacated in light of the enactment of 
the VCAA, and remanded the case to the Board for further 
action pursuant to its Order.

In October 2002 the Board remanded the case to the RO an 
opportunity to initially adjudicate the claim pursuant to the 
provisions of the VCAA.  

In March 2003 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran served in the New Philippine Scouts from May 
1946 to December 1947; his rank throughout service was 
Private First Class.

3.  The veteran died in April 1997 due to cardiorespiratory 
arrest, with sepsis and severe pneumonia as antecedent 
causes.

4.  At the time of his death, the veteran was service 
connected for residuals of a left hand laceration with 
contractured deformity of the four digits and weakness of the 
thumb, rated as 50 percent disabling, and for malaria, rated 
as noncompensable.  A combined rating of 50 percent was in 
effect at the time of his death.

5.  There is no probative, competent evidence of record 
establishing a nexus between the cause of the veteran's death 
and his service-connected disabilities, or any other incident 
of his military service.

6.  The veteran had no claims pending with VA at the time of 
his death; there were no unpaid VA benefits due him at the 
time of his death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by service, 
presumptively related to service, or to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 
3.312 (2002).

2.  The requirements for entitlement to accrued benefits are 
not met.  38 U.S.C.A. §§ 5107, 5121 (West 2002);  38 C.F.R. § 
3.1000 (2002).

3.  The veteran's service, consisting of recognized service 
as a Philippine Scout enlisted under Section 14, Public Law 
190, 79th Congress, does not constitute active military 
service for the purpose of entitling the appellant to VA 
nonservice-connected burial benefits and plot or interment 
allowance under the law.  38 U.S.C.A. § 107(b), (West 2002); 
38 C.F.R. §§ 3.8, 3.1600 (2002); Sabonis v. Brown, 6 Vet. 
App. 246 (1994).

4.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.807 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The claims folder contains copies of the veteran's military 
separation documents, including a WD AGO Form 53.  Those 
records reflect that he had recognized service as a Private 
First Class in the Philippine Scouts from May 27, 1946 to 
December 23, 1947.  The period and type of his service are 
not in dispute.

Service medical records are negative for any clinical 
findings of sepsis, pneumonia, or any other disease or injury 
related to the veteran's heart and/or lungs.

The veteran died in April 1997 at the age of 78.  X-ray 
studies performed less than a week before his death revealed 
pulmonary tuberculosis, left lung; minimal pleural effusion, 
right side; cardiomegaly, left ventricle form; and an 
athermanous aorta.  Terminal hospital records contain X-ray 
studies showing that on the day of his death, the lungs were 
hyperaerated with some prominent bronchial markings.  


His heart was slightly enlarged, and the aorta was tortuous 
and calcified.  The terminal hospital records contain no 
findings or opinions regarding the etiological nature of the 
illnesses for which he was treated prior to his death.  Those 
records do not reflect any specific medical history, clinical 
findings, or opinions as to whether he incurred any in-
service injury or disease related to his death.

The death certificate lists cardiorespiratory arrest as the 
immediate cause of the veteran's death.  Sepsis and severe 
pneumonia were listed as antecedent causes of his death.  At 
the time of his death he was service connected for residuals 
of a left hand laceration with contractured deformity of the 
four digits and weakness of the thumb, rated as 50 percent 
disabling, and for malaria, rated as noncompensable.  A 
combined rating of 50 percent had been assigned to the 
service-connected disabilities.

In June 1997, the RO received the appellant's claim for VA 
death benefits, including a claim for burial, plot, and 
interment allowance.  In essence, she contends that she is 
entitled to burial benefits because the veteran was receiving 
VA compensation due to his service-connected disabilities 
until his death.  She also asserts that her two minor 
children are entitled to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, as the veteran was permanently and 
totally disabled at the time of his death due to his service- 
connected disabilities.  Regarding her claim for accrued 
benefits, the appellant contends that such benefits are 
warranted on the basis that she did not remarry after the 
veteran's death, and because she remains responsible for two 
minor dependents.


In correspondence dated in July 1997, the RO informed the 
appellant that she was ineligible for burial benefits based 
on the veteran's recognized service.  The RO informed the 
appellant that the laws administered by VA did not provide 
burial benefits, based on death not due to service, to 
dependents of deceased veterans whose service was as a 
noncommissioned officer of the New Philippine Scouts under 
Public Law 190, 79th Congress.

In April 1998 the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, holding that the evidence did not tend to 
show that his death was caused or contributed to by any 
service-connected disease or injury.  In the same decision, 
the RO also denied entitlement to basic eligibility for 
dependents' educational assistance benefits under Chapter 35, 
Title 38, United States Code, finding that the evidence did 
not show that the veteran died as a result of a service-
connected disability, nor had a service-connected permanent 
and total disability rating been established at the time of 
his death.  Additionally, the RO held that the appellant was 
ineligible to receive accrued benefits, as the veteran had no 
claim for VA disability benefits pending at the time of his 
death, and no monetary benefit was due and unpaid prior to 
his death.

The claims file reflects, and the appellant has acknowledged, 
that the veteran continued to receive monthly compensation 
checks for his service-connected disabilities until April 
1997, the month of his death.  The record also reveals that 
compensation checks forwarded to the veteran for the months 
of April and May 1997 were returned to VA.  

A "VA Out Of System Award" dated in March 1999 is of record, 
reflecting that the appellant was entitled to, and was 
issued, a check (in an amount reflecting the monthly 
compensation the veteran was receiving at the time of his 
death) for the month in which he died.

Following the Board's October 2002 remand, the appellant 
submitted duplicate records of the veteran's terminal 
hospitalization of April 1997; these recordswere submitted in 
October 2002 and February 2003 respectively.  Along with 
these duplicate records, the appellant submitted a statement 
outlining the records she submitted.  No additional non 
duplicate medical evidence was submitted.  


Criteria

General Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and certain presumptive diseases become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. 
§§ 3.307, 3.309 (2002).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002);  38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently not one related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).


If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  

In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c)(3), (4) (2002); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002). 




Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist in the development of claims.  

First, VA has a duty to notify the appellant and her 
representative, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West Supp. 2002).

In January 2002 the CAVC remanded this matter to the Board to 
afford RO consideration of the VCAA.  Subsequently, the Board 
remanded this matter to the RO in October 2002 for VCAA 
compliance.  

The Board now finds that VA's duties have been fulfilled.  
The appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  

The Board concludes that the discussions in the decision, the 
August 1998 and June 1999 statements of the case (SOC), the 
March 2003 supplemental statement of the case (SSOC), and the 
October 2002 VCAA notification letter sent by the RO to the 
appellant informed her of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.  The RO supplied the appellant with the 
applicable regulations in the SOCs and SSOC.  The October 
2002 VCAA letter also advised the appellant of the changes 
brought about by the VCAA.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
records, records from the Quezon Institute and the veteran's 
death certificate.  The matter was remanded for due process 
reasons by the Board in October 2002.  The RO satisfied the 
due process requirements following this remand.  The 
appellant was advised how to submit evidence in support of 
her claims in the October 2002 VCAA letter.  

Subsequently the only evidence she submitted was duplicate 
medical evidence.  Appellant was fully advised of all the 
RO's development actions and of the evidence procured in the 
March 2003 SSOC.  Therein, the RO furnished the provisions of 
the new law, and fully discussed them and their application 
to the appellant's claim.  The RO delineated the steps it had 
taken to fully comply with the new law with respect to the 
duties to notify and assist.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issues currently on 
appeal.  Therefore, no further assistance to the appellant 
with the development of evidence is required.




VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

It is clear from the record that the RO's communications with 
the appellant in the aggregate have advised her to submit 
evidence in support of her claim.  She has been advised of 
what evidence she could submit herself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for her.  Such notice sufficiently placed the 
appellant on notice of what evidence could be obtained by 
whom and advised her of her responsibilities if she wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

There is no need for a file medical opinion review of the 
record as such has already been obtained by the RO.  The 
claims file contains a competent medical opinion addressing 
the issues on appeal.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA. 38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

Having determined that the duties to notify and assist have 
been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


Cause of Death

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and competency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  

The death certificate does indicate that the veteran's death 
was caused by cardiorespiratory arrest, with sepsis and 
severe pneumonia as antecedent causes.  The terminal records 
reflect that less than a week before his death X-ray studies 
revealed pulmonary tuberculosis, left lung; minimal pleural 
effusion, right side; cardiomegaly, left ventricle form; and 
an atheromatous aorta.  On the day of his death, his lungs 
were shown to be hyperaerated with some prominent bronchial 
markings.  His heart was slightly enlarged, and the aorta was 
tortuous and calcified.  The terminal hospital records 
contain no findings or opinions regarding the etiological 
nature of the illnesses for which he was treated prior to his 
death.  Those records do not reflect any specific medical 
history, clinical findings, or opinions as to whether he 
incurred any in-service injury or disease related to his 
death.  

As noted above, there is no record of the veteran having had 
any disease or injury related to his heart or lungs in 
service.  There is also no medical evidence linking any 
disease or injury to the heart or lungs to any incident in 
service.  The veteran was service-connected for residuals of 
a left hand laceration with contractured deformity of the 
four digits and weakness of the thumb and for malaria.

In this case, the Board has considered the appellant's lay 
statements to the effect that the veteran's military service 
was somehow causally related to his death.  However, it must 
be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between the cause of the 
veteran's death and a disease or injury incurred in service. 
38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 506.  




The CAVC has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Caluza, supra; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

Despite the appellant's good-faith contentions, there is 
nothing in the claims folder indicating that she is qualified 
through experience, training, or education to render a 
medical opinion.  See Espiritu, 2 Vet. App. at 494.  

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his active service 
from May 1946 to December 1947 (or within an applicable post-
service presumptive period), could be etiologically linked 
with his death approximately 50 years later.  

In sum, there is simply no competent evidence of record 
tending to show that he was diagnosed with sepsis and/or 
pneumonia, or any other cardiopulmonary disease or injury, 
during his service or within an applicable presumptive 
period, that is noted on the death certificate as the direct 
cause of death.

This does not end the analysis, however, as the surviving 
spouse of a deceased veteran may be entitled to DIC benefits 
as if the veteran's death were service connected where his 
death was not caused by his own willful misconduct and he was 
in receipt of, or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after death based on clear and unmistakable error) was not in 
receipt of, but would have been entitled to receive, 
compensation at the time of death for a service-connected 
disability that was either: 

(1) continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or 

(2) continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge or release 
from active service for a period of not less than five years 
immediately preceding death.  See 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a) (2002).

In addition, DIC benefits may be granted if it can be 
established that the veteran hypothetically would have been 
entitled to receive a retroactive 100 percent evaluation for 
the ten-year period immediately preceding his death.  See 
Green v. Brown, 10 Vet. App. 111, 118 (1997).  

VA is to determine, based upon evidence in the veteran's 
claims file or in VA custody prior to the veteran's death, 
whether, had he brought a claim more than 10 years prior to 
his death, he would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor(s) to DIC benefits under 
38 U.S.C.A. § 1318. See Marso v. West, 13 Vet. App. 260 
(1999); Wingo v. West, 11 Vet. App. 307, 311-12 (1998); 
Carpenter v. Gober, 11 Vet. App. 140 (1998).

In January 2000, the Department of Veterans Affairs (VA) 
amended 38 C.F.R. § 3.22 (the implementing regulation for 
38 U.S.C. § 1318) to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibits "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  Chairman's Memorandum No. 01-03-09 (April 8, 
2003).


In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (CAFC) held 
that for the purpose of determining whether a survivor is 
entitled to "enhanced" DIC benefits under 38 U.S.C. 
§ 1311(a)(2) (veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the CAFC addressed a challenge to the validity of 
38 C.F.R. § 3.22, and found a conflict between that 
regulation and 38 C.F.R. § 20.1106.  The CAFC concluded that 
the revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. 
§ 20.1106, which interprets a virtually identical veterans' 
benefit statute, 38 C.F.R. § 1311(a)(2), and that VA failed 
to explain its rationale for interpreting these virtually 
identical statutes (1311 and 1318) in conflicting ways.  

The CAFC remanded the case and directed VA to stay all 
proceedings involving claims for DIC benefits under 
38 U.S.C. § 1318 where the outcome is dependent on 38 C.F.R. 
§ 3.22 pending the conclusion of expedited rulemaking.  

In August 2001, the Board and all VA RO's and centers 
suspended the adjudication of claims for DIC benefits 
pursuant to the provisions of 38 U.S.C. § 1318 where the 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from release from active duty, as these cases may 
involve "hypothetical entitlement."  Chairman's Memorandum 
No. 01-01-17 (August 23, 2001); VBA Fast Letter No. 01-77 
(Aug. 17, 2001).

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the CAFC 
acknowledged that VA had determined that the two statutes at 
issue should be interpreted in the same way and had amended 
38 C.F.R. § 20.1106 to provide that claims under section 
1311(a)(2), like claims under 1318, will be decided taking 
into regard prior determinations issued during the veteran's 
lifetime.  The CAFC held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
The CAFC held that, although VA could construe the language 
of the two statutory sections to foreclose the reopening of 
all total disability claims filed during the veteran's 
lifetime except for CUE claims, VA did not address why other 
grounds for reopening closed proceedings (in addition to CUE) 
should not also be allowed.  

The CAFC remanded the case for VA to explicitly consider the 
various interpretations of sections 1311 and 1318 concerning 
the issue of reopening, and to make a rational selection 
among the alternatives with supporting explanation.  The CAFC 
revised the stay order imposed in NOVA I, directing VA to 
process all DIC claims, including "hypothetical 
entitlement" claims, except for claims under 38 U.S.C. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim on the grounds of new and material evidence, pending 
further rulemaking proceedings.  Chairman's Memorandum No. 
01-03-09 (April 8, 2003).
Because this is not a case in which the appellant is seeking 
to reopen a claim on the basis of new and material evidence, 
the Board may proceed to consider this matter to include 
consideration under section 1318.  Because the claim was 
pending when the criteria for considering claims was amended, 
the Board will consider the "old" criteria 38 CFR 3.22 
detailed above, which provides for "hypothetical 
entitlement" to DIC benefits and thus is more favorable to 
the appellant.  Karnas, supra.  

In this case, the Board finds  that the appellant has not 
presented evidence showing entitlement to DIC benefits under 
section 1318.  The veteran was not evaluated as 100 percent 
disabled during the ten years prior to his death.  Although 
the appellant contends that his service-connected 
disabilities were totally disabling during the ten years 
prior to his death, there is absolutely no competent evidence 
supporting that contention.  As the record indicates that he 
was never considered totally unemployable as a result of a 
service-connected disability, it follows that there are no 
rating decisions applicable to him that could be found 
clearly and unmistakably erroneous.

The record is devoid of evidence tending to show that the 
veteran should have been service connected and evaluated as 
100 percent disabled for putative disability or disabilities 
for 10 years prior to his death.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  


Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to his or 
her surviving spouse. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death, or else 
was entitled to them under an existing rating or decision.  
See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time. 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

The effective date of a discontinuance of compensation due to 
the death of a payee shall be the last day of the month 
before such death occurs.  38 U.S.C.A. § 5112(b)(1) (West 
2002); 38 C.F.R. § 3.500(g) (2002).  In other words, Congress 
has determined that VA benefits should not be paid for the 
month of an individual's death. Id.

The provisions of 38 C.F.R. § 3.1003 (2002) govern the 
payment of checks not negotiated at the time of the veteran's 
death, providing that where the payee of a check for benefits 
has died prior to negotiating the check, the check shall be 
returned to the issuing office and canceled.  

The amount represented by the returned check, or any amount 
recovered following improper negotiation of the check, shall 
be payable to the living person or persons in the order of 
precedence listed in section 3.1000(a)(1) through (4), except 
that the total amount payable shall not include any payment 
for the month in which the payee died. 38 U.S.C.A. § 5122 
(West 1991); 38 C.F.R. § 3.1003(a).


The Board is certainly sympathetic to the appellant's 
argument regarding entitlement to accrued benefits; however, 
the applicable law is clear.  The veteran did not have a 
claim for VA benefits pending at the time of his death.  

As the evidence outlined above also reflects that there were 
no unpaid benefits due the veteran at the time of his death, 
and since the appellant received the VA compensation check 
for the month prior to his death, there are no accrued 
benefits to award her.

The Board is bound in its decisions by the laws enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the CAVC.  38 U.S.C.A.  §7104(c) (West 2002).  

Applying the criteria pertinent to entitlement to accrued 
benefits to the facts in this case, the Board finds that the 
appellant is not entitled to the accrued benefits claimed.  
Where, as here, the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


Burial Benefits and Plot or Internment Allowance

VA regulations provide that, generally, if a veteran's death 
is not service-connected, an amount may be paid toward the 
funeral and burial expenses including the cost of 
transporting the body to the place of burial. See 38 C.F.R. § 
3.1600(b).  

If a deceased veteran is eligible for the nonservice-
connected burial allowance under section 3.1600(b), a proper 
claimant seeking burial benefits may also be entitled to a 
plot or interment allowance.  See 38 C.F.R. § 3.1600(f).

Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval, or air service, except for specified 
benefits which do not include nonservice-connected disability 
burial benefits. 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period. 38 C.F.R. § 3.8(b).  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Pub. L. 190.  Id.

Pursuant to 38 C.F.R. § 3.1600(e)(4), burial allowance is not 
payable in the case of a Philippine Scout enlisted on or 
after October 6, 1945, under section 14, Pub. L. 190.

The Board notes that on April 1, 2003, regulations were 
published in the Federal Register that provide for burial 
benefits for certain Filipino veterans.  These regulations 
went into effect May 1, 2003.  See 68 Fed. Reg. 15659-15661 
(April 1, 2003) (to be codified at 38 C.F.R. § 1.620).  
However, the burial benefits extended to certain Filipino 
veterans under these amended regulations are noted to be 
limited to the issue of eligibility for burial in national 
cemeteries.  Such is not the issue in this case.

The narrow question is whether the veteran had qualifying 
service for nonservice-connected burial benefits.  As shown, 
the service department records in the claims file reflect 
that the veteran had recognized service from May 1946 to 
December 1947 in the Philippine Scouts.  Pursuant to 38 
U.S.C.A. § 107(b) and 38 C.F.R. § 3.8, this period of service 
is designated as service with the New Philippine Scouts.  



The law specifically excludes this type of service from 
nonservice-connected burial benefits.  See 38 C.F.R. § 
3.1600(e)(4).  The only exception is for commissioned 
officers of this period.  However, service department 
certification shows that the highest rank the veteran 
received during his period of recognized service was Private 
First Class.

The Board is sympathetic to the appellant's stated position 
in requesting repayment of monies expended by her for the 
veteran's burial; however, the Board is bound by the 
applicable law and regulations as written. 38 U.S.C.A. § 
7104(c) (West 2002).  

The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  Thus, the certification of service which 
reflects that the veteran had recognized service as a New 
Philippine Scout is binding upon the Board.

As noted, the period and type of the veteran's service are 
not in dispute.  The law specifically excludes the veteran's 
period and type of service for the purpose of entitlement to 
nonservice-connected burial allowances. See 38 C.F.R. § 
3.1600(e)(4).  

Consequently, the Board finds that there is no legal basis on 
which the appellant's claim can be based.  Again, as the law 
and not the evidence is dispositive on this issue, it must be 
denied because of lack of legal entitlement.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.8; Sabonis, 6 Vet. App. at 430.
38 U.S.C.A. § ; 38 C.F.R. § 


38 U.S.C.A. Chapter 35

Generally, a surviving spouse of the veteran will have basic 
eligibility entitlement to dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 where the veteran had a 
permanent total service-connected disability in existence at 
the date of death, or where the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a).

As noted above, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of the veteran's death is not 
service connected.  Accordingly, the Board holds that the 
appellant has not met the conditions for eligibility for 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis).  Accordingly, the appellant's claim for 
Chapter 35 benefits must be denied on the basis of lack of 
entitlement under the law.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to VA nonservice-connected burial benefits and 
plot or interment allowance is denied.

Entitlement to dependents' educational assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

